UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2014 Integrity Applications, Inc. (Exact name of registrant as specified in its charter) Delaware 000-54785 98-0668934 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 Ha’Avoda Street, P.O. Box 432, Ashkelon, Israel L3 78100 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:972 (8) 675-7878 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 17, 2014, Integrity Applications, Inc. (the “Company”) issued a press release announcing that the Company received CE Mark approval from Dekra Certification B.V., its notified body in the European Union, to extend its claim from a monthly recalibration to a six-month calibration validity of the GlucoTrack model DF-F device.A copy of the press release, dated March 17, 2014, is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Exhibit Description Press Release, dated March 17, 2014 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 17, 2014 INTEGRITY APPLICATIONS, INC. By: /s/Avner Gal Name:Avner Gal Title:Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit Description Press Release, dated March 17, 2014
